DETAILED ACTION
Claims 1-10 were rejected in Office Action mailed on 10/26/2021.
Applicant filed a response, amended claims 1-10, and added claim 11 on 01/26/2022.
Claims 1-11 are pending.
Claims 1-11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets that the limitation refers to a surface of the heterogeneous catalyst. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Hoekstra et al., US 3,367,888 (provided in IDS received on 04/08/2020) (Hoekstra).
Regarding claims 1-2, 4, 6 and 10, Hoekstra discloses a method for preparing a catalyst composite for the oxidation of waste gases which comprises commingling low density alumina particles with a platinum compound (Hoekstra, column 2, lines 16-19), which reads on the claimed limitation “a method for preparing a heterogeneous catalyst”.
Hoekstra further discloses that alumina spheres (i.e., one type of alumina selected from the group of γ-, δ- or θ- alumina) were impregnated with a sufficient quantity of chloroplatinic acid (Hoekstra, column 8, lines 13-14) and the platinum impregnation was carried out in the presence of thiomalic acid (i.e., C4H6O4S, 
    PNG
    media_image1.png
    122
    224
    media_image1.png
    Greyscale
 , which contains two carboxylic acid substituents; i.e., sulfur-containing impregnating agent) (Hoekstra, col. 1, line 68 to col. 2, line 2; column 8, lines 48-50), which reads on the claimed limitation “said method comprising steps of: (a) combining (i) a support, (ii) a solution of a noble metal compound and (iii) a C2-C18 thiol comprising at least one hydroxyl or carboxylic acid substituent; to form a wet particle”.
°F (i.e., followed by calcination to produce the catalyst) (Hoekstra, column 8, lines 18-20).
Hoekstra further discloses commingling a refractory inorganic oxide carrier with a Group VIII metal component and with a sulfur-containing carboxylic acid selected from the group consisting of thiomalic, thioglycolic and mercaptopropionic acid and effecting the deposition of said metal component on the outer surface of the carrier without any substantial penetration thereof (Hoekstra, column 10, claim 1); 
wherein the sulfur-containing impregnating agent along with the platinum compound or other metal activating component to effect the physical deposition of the active component on the outer surface of the carrier material wherein it is useful to provide highly active catalyst composite (Hoekstra, paragraph spanning columns 1-2), 
wherein the catalytically active metallic components, composited with the refractory inorganic oxide carrier material, may be one or more of the following: vanadium, chromium, molybdenum, tungsten, members of the iron-group and platinum group of the Periodic Table, copper, silver and gold (i.e., noble metal) (Hoekstra, col. 1, line 68 to col. 2, line 2; column 3, lines 37-42); said metal component comprises platinum (i.e., noble metal) (Hoekstra, column 10, claim 3). 
Although there are no disclosures on the amounts of the catalytically active metallic components compound in the outer 40% of a volume of the catalyst as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of noble metal compound in the outer 40% of a volume of the catalyst, including over the amounts presently claimed, in order to provide a catalyst with high activity (Hoekstra, paragraph spanning between columns 1-2; column 10, lines 16-22).	

Regarding claim 3, as applied to claim 1, Hoekstra further discloses the catalytically active metallic components, composited with the refractory inorganic oxide carrier material, may be one or more of the following: vanadium, chromium, molybdenum, tungsten, members of the iron-group and platinum group of the Periodic Table, copper, silver and gold (Hoekstra, column 3, lines 37-42).
Given that Hoekstra discloses the catalyst composite that overlaps the presently claimed heterogeneous catalyst, including the catalytically active metallic component being gold (Hoekstra, column 3, lines 37-42), it therefore would be obvious to one of 

Regarding claim 5, as applied to claim 1, Hoekstra further teaches the carrier material may take the form of any desired shape such as spheres (i.e., with an aspect ratio of 1) (Hoekstra, column 4, lines 39-41)

Regarding claim 7, as applied to claim 1, Hoekstra further teaches that there is provided a method for preparing a catalyst composite for the oxidation of waste gases which comprises commingling low density alumina particles with a platinum compound providing from about 0.01% to about 0.5% by weight, based upon the weight of said alumina (Hoekstra, column 2, lines 15-21). With appropriate mathematic conversion, Hoekstra’s teaching corresponds to about 0.01% to about 0.5% by weight, based upon the weight of the noble metal and the support (i.e., 0.01%/(1+0.01%)=0.01%; 0.5%/(1+0.5%)=0.5%), which overlaps with the claimed range of the instant invention. A prima facie case of obviousness exists when the claimed ranges overlap ranges disclosed by the prior art. See MPEP 2144.05 I.

Regarding claim 9, as applied to claim 1, Hoekstra further teaches 1/8” alumina spheres (i.e., 3.175 mm) (Hoekstra, column 8, line 13)

Regarding claim 11, Hoekstra further discloses a method of catalyst preparation which comprises commingling a refractory inorganic oxide carrier with a Group VIII metal component 
wherein the sulfur-containing impregnating agent along with the platinum compound or other metal activating component to effect the physical deposition of the active component on the outer surface of the carrier material wherein it is useful to provide highly active catalyst composite (Hoekstra, paragraph spanning columns 1-2), 
wherein the catalytically active metallic components, composited with the refractory inorganic oxide carrier material, may be one or more of the following: vanadium, chromium, molybdenum, tungsten, members of the iron-group and platinum group of the Periodic Table, copper, silver and gold (i.e., noble metal) (Hoekstra, col. 1, line 68 to col. 2, line 2; column 3, lines 37-42); said metal component comprises platinum (i.e., noble metal) (Hoekstra, column 10, claim 3). 
Although there are no disclosures on the amounts of noble metal compound within a distance from the surface that is no more than 15% of the catalyst diameter as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of noble metal compound within a distance from the surface that is no more than 15% of the catalyst diameter, including over the amounts presently claimed, in order to optimize catalyst activity (Hoekstra, paragraph spanning between columns 1-2; column 10, lines 16-22).	


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra in view of Sai et al., What is the difference between air oven drying and vacuum oven drying, (Sai).
Regarding claim 8, as applied to claim 1, Hoekstra further teaches that after impregnation the spheres were evaporated to dryness in a rotating dryer at a temperature of about 200°F (i.e., dried at a temperature at 93°C); subsequently, while gradually increasing the temperature level to the order of about 1000°F (i.e., calcination at 538°C) (Hoekstra, column 8, lines 18-20).
However, Hoesktra does not explicitly teach that the drying is conducted “under vacuum”.
With respect to the difference, Sai teaches the difference between air oven drying and vacuum oven drying (Sai, page 1).

Sai is analogous art as Sai is drawn to discussion of different drying methods.
In light of the motivation of drying under vacuum as taught by Sai, it therefore would be obvious for a person of ordinary skill in the art to conduct drying under vacuum for the catalyst of Hoekestra, in order to achieve more reduction in moisture, and thereby arrive at the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Hoekstra in view King et al., US 20140371452 A1 (King).
Regarding claims 1-2, 4, 6 and 10, Hoekstra discloses a method for preparing a catalyst composite for the oxidation of waste gases which comprises commingling low density alumina particles with a platinum compound (i.e., a noble metal compound) and effecting the deposition of the platinum (i.e., a noble metal formed from the noble metal compound) (Hoekstra, column 2, lines 16-19), which reads on the claimed limitation “a method for preparing a heterogeneous catalyst”.
Hoekstra further discloses that alumina spheres (i.e., one type of alumina selected from the group of γ-, δ- or θ- alumina) were impregnated with a sufficient quantity of chloroplatinic acid (Hoekstra, column 8, lines 13-14) and the platinum impregnation was 4H6O4S, 
    PNG
    media_image1.png
    122
    224
    media_image1.png
    Greyscale
 , which contains two carboxylic acid substituents; i.e., sulfur-containing impregnating agent) (Hoekstra, col. 1, line 68 to col. 2, line 2; column 8, lines 48-50), which reads on the claimed limitation “said method comprising steps of: (a) combining (i) a support, (ii) a solution of a noble metal compound and (iii) a C2-C18 thiol comprising at least one hydroxyl or carboxylic acid substituent; to form a wet particle”.
Hoekstra further discloses that after impregnation the spheres were evaporated to dryness (i.e., removing water from the wet particle by drying), subsequently, while gradually increasing the temperature level to the order of about 1000°F (i.e., followed by calcination to produce the catalyst) (Hoekstra, column 8, lines 18-20).

Further regarding claim 1, Hoekstra does not explicitly disclose wherein at least 90 wt% of a noble metal formed from the noble metal compound is in the outer 40% of a volume of the heterogeneous catalyst.
With respect to the difference, King teaches a transitional alumina/second metal oxide support and a mixture of catalytic metals (King, Abstract; page 1, [0001]).  King specifically teaches the catalyst portion can be deposited on a porous support portion so that at least the active catalyst metals are provided in a very thin outer layer or “egg shell” structure (King, [0074]).

King is analogous art as King is drawn to catalyst of a transitional alumina/second metal oxide support and a mixture of catalytic metals, and with “egg shell” structure.
In light of the motivation of producing a “core shell” structure as taught by King, it therefore would be obvious to a person of ordinary skill in the art to develop a “core shell” structure for the catalyst composite with a noble metal of Hoekstra in order to lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals.

Although there are no disclosures on the amounts of the noble metal in the outer 40% of a volume of the catalyst in Hoekstra in view of King, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of noble metal compound in the outer 40% of a volume of the catalyst, including over the amounts presently claimed, in order to lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals (King, [0074]).	
	Regarding claim 3, as applied to claim 1, Hoekstra in view of King further discloses the catalytically active metallic components, composited with the refractory inorganic oxide carrier material, may be one or more of the following: vanadium, chromium, molybdenum, tungsten, members of the iron-group and platinum group of the Periodic Table, copper, silver and gold (Hoekstra, column 3, lines 37-42).
Given that Hoekstra discloses the catalyst composite that overlaps the presently claimed heterogeneous catalyst, including the catalytically active metallic component being gold (Hoekstra, column 3, lines 37-42), it therefore would be obvious to one of ordinary skill in the art, to use the catalyst composite, which is both disclosed by Hoekstra and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 5, as applied to claim 1, Hoekstra in view of King further teaches the carrier material may take the form of any desired shape such as spheres (i.e., with an aspect ratio of 1) (Hoekstra, column 4, lines 39-41)

Regarding claim 7, as applied to claim 1, Hoekstra in view of King further teaches that there is provided a method for preparing a catalyst composite for the oxidation of waste gases which comprises commingling low density alumina particles with a platinum compound providing from about 0.01% to about 0.5% by weight, based upon the weight of said alumina (Hoekstra, column 2, lines 15-21). With appropriate mathematic conversion, Hoekstra’s teaching corresponds to about 0.01% to about 0.5% by weight, based upon the weight of the noble metal and the support (i.e., 0.01%/(1+0.01%)=0.01%; 0.5%/(1+0.5%)=0.5%), which overlaps with the claimed range of the instant invention. A prima facie case of obviousness exists when the claimed ranges overlap ranges disclosed by the prior art. See MPEP 2144.05 I.

Regarding claim 9, as applied to claim 1, Hoekstra in view of King further teaches 1/8” alumina spheres (i.e., 3.175 mm) (Hoekstra, column 8, line 13)

Regarding claim 11, although there are no disclosures on the amounts of noble metal compound within a distance from the surface that is no more than 15% of the catalyst diameter in Hoekstra in view of King as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of noble metal compound within a distance from the surface that is no more than 15% of the catalyst diameter, including over the amounts presently claimed, in order to lower the active metal requirement for the catalyst composition, and/or maximize contact of the active metals (King, [0074]).	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra in view King, and further in view of Sai.
Regarding claim 8, as applied to claim 1, Hoekstra in view of King further teaches that after impregnation the spheres were evaporated to dryness in a rotating dryer at a temperature of about 200°F (i.e., dried at a temperature at 93°C); subsequently, while gradually increasing the temperature level to the order of about 1000°F (i.e., calcination at 538°C) (Hoekstra, column 8, lines 18-20).
However, Hoesktra in view of King does not explicitly teach that the drying is conducted “under vacuum”.
With respect to the difference, Sai teaches the difference between air oven drying and vacuum oven drying (Sai, page 1).
As Sai expressly teaches, in hot air oven, after some time of moisture removal, product would reach equilibrium moisture content. After that, no more moisture removal of moisture 
Sai is analogous art as Sai is drawn to discussion of different drying methods.
In light of the motivation of drying under vacuum as taught by Sai, it therefore would be obvious for a person of ordinary skill in the art to conduct drying under vacuum for the catalyst of Hoekestra in view of King, in order to achieve more reduction in moisture, and thereby arrive at the claimed invention.
Response to Amendment
In response to the amended claims 1-10, the previous claim objections are withdrawn. However, the amended necessitates a new set of 35 U.S.C. 112(b) rejection as set forth above.

In response to the amended claim 1, which recites, “wherein at least 90 wt% of a noble metal formed from the noble metal compound is in the outer 40% of a volume of the heterogeneous catalyst”, it is agreed that the previous 35 U.S.C 102(a)(1) rejection anticipated by Hoesktra and the previous 35 U.S.C 103 rejections over Hoesktra, and Hoesktra in view of Sai would not meet the present claims, and therefore, the previous rejections are withdrawn from the record.  However, it is noted that the amendments necessitate new set of 35 U.S.C. 103 rejections over Hoesktra and Hoesktra in view of Sai, or Hoesktra in view of King and Hoesktra in view of King and Sai as set forth above.

Applicant primarily argues:
“Amended claim 1 recites that at least 90 wt% of a noble metal formed from the noble metal compound is in the outer 40% of a volume of the heterogeneous catalyst. 


Remarks, p. 5

The Examiner respectfully traverses as follows:
As set forth above, while it is agreed that Hoesktra does not anticipate the present claims, Hoesktra still meets the claimed limitation.  
Specifically, Hoekstra further discloses commingling a refractory inorganic oxide carrier with a Group VIII metal component and with a sulfur-containing carboxylic acid selected from the group consisting of thiomalic, thioglycolic and mercaptopropionic acid and effecting the deposition of said metal component on the outer surface of the carrier without any substantial penetration thereof (Hoekstra, column 10, claim 1); 
wherein the sulfur-containing impregnating agent along with the platinum compound or other metal activating component to effect the physical deposition of the active component on the outer surface of the carrier material wherein it is useful to provide highly active catalyst composite (Hoekstra, paragraph spanning columns 1-2), 
wherein the catalytically active metallic components, composited with the refractory inorganic oxide carrier material, may be one or more of the following: vanadium, chromium, molybdenum, tungsten, members of the iron-group and platinum group of the Periodic Table, copper, silver and gold (i.e., noble metal) (Hoekstra, col. 1, line 68 to col. 2, line 2; column 3, lines 37-42); said metal component comprises platinum (i.e., noble metal) (Hoekstra, column 10, claim 3). 
Although there are no disclosures on the amounts of the catalytically active metallic components compound in the outer 40% of a volume of the catalyst as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of noble metal compound in the outer 40% of a volume of the catalyst, including over the amounts presently claimed, in order to provide a catalyst with high activity (Hoekstra, paragraph spanning between columns 1-2; column 10, lines 16-22).
See pages 5-6 set forth above.

Applicant further argues:
“As stated above, claim 1 recites that at least 90 wt% of a noble metal formed from the noble metal compound is in the outer 40% of a volume of the heterogeneous catalyst. 
Neither Hoekstra nor Sai teach or suggest that the catalyst comprises at least 90 wt% of the noble metal formed from the noble metal compound in the outer 40% of the volume of the heterogeneous catalyst.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
As set forth above in item #14, Hoesktra does meet the claimed limitation.
Furthermore, the limitation is already taught in Hoesktra. It is noted that while Sai does not disclose all the features of the present claimed invention, Sai is used as teaching reference, namely drying under vacuum, in order to achieve more reduction in moisture, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732